Title: To James Madison from William Taylor, 15 November 1823
From: Taylor, William
To: Madison, James


        
          Dear sir
          Washington 15 Nov 23
        
        Since my communication, dated in Mexico, some important political changes have taken place in that country, with the nature of which I presume you are already well acquainted. I will, however, briefly run over a few of them. After the fall of Iturbidie, the old Congress again assembled, & among other acts decreed, that the plan of Iguala and Treaty of Cordova, by which Mexico was to have been erected into an Empire independent of, & seperate from all other Gouvernments, tho’ saddled with the Condition to receive as Emperor, one of the Royal family of Spain, were nul, and void. 2ndly: That as the then Congress had been rather appointed, according to the plan of the expected Imperial Gouvernment, than elected by the people at large. It was decreed that a new Congress should be Elected, giving to the people of the several Provinces the full right of chusing their own Representatives, at the ratio of one for every fifty thousand souls. This was a new era in their History. The Elections were held throughout the country in August. I was in the City of Mexico at the time. The Elections were there conducted with a good-deal of activity and address—much care—and, to make use of a western phrase, there was a great deal of Log rolling to shut out all persons suspected of being inimical to a Republican form of Gouvernment. Some few of the Clergy were chozen, but those only who had given proofs of devotion to the Revolution. The new Congress were to have met on the 31st. ultimo. They have much to do. A constitution to form, & a Gouvernment to Organise, with an empty Treasury (all the sources of Revenue having been exhausted by Iturbidie) and very little practical political wisdom in the Country, tho’ there are many in it, well instructed, and well informed on almost all other subjects. Notwithstanding all these embarrassments Mexico is forever freed from Spanish Supremacy. Unless indeed, that detestable yoke should be again forced upon her, by foreign Influence.
        My circumstances were not improved by my Trip to Mexico. And with a view to my future residence in that Country, I found it necessary to come home, & if possible, extend my Commercial Connextions. The President, very unexpectedly to me, has thought proper to allow me an anual Salary of One thousand dollars. I am thankful for it. But this salary will be stopped on the arrival there of our Minister (who by the bye is much wanted) unless my friends Should procure its continuance under some shape or other.
        I was in hopes to have had time to visit Orange. I must now keep that pleasure on reserve for another oppy. I shall leave here to morrow for New York, there to embark for my Post—La Vera Cruz. I shall not sail before the first of December. My address there N.Y to the care of Peter Harmony.

Were I persuaded that my communications were at all acceptable, I would write to you more frequently.
        There was a French Intrigueur at Mexico—when I left that Country. He had been there for several months. He wished to engage the Mexicans á l’aimable to place on the throne of the Montezuma⟨s⟩ one of the Royal family of France. Ere now I trust, he has been transported. Genl. Lemaur of San Juan de Ulua has in battering down Vera Cruz, destroyed the only place where the Spanish emisaries were tolerated—where they dared to avow or whisper their purposes. I feel a lively interest in whatever concerns that Country & hope soon to see an able ministry there. Very Respectly
        
          William Taylor
        
      